ON Application for Rehearing.
Monroe, J.
Relator alleges, in substance, that he owned 760 acres of land in Grant parish, in common with Henry O’Neal, that said land was assessed in the name of ITake & O’Neal and was sold for taxes, and adjudicated to O’Neal, in 1896; that, at a probate sale, made in 1898, in the succession of the said.O’Neal, it was adjudicated to Lee & Beal, and that, in August, 1898, he sued Lee & Beal to recover his undivided half interest therein. Fie alleges that the value of the said land consists almost exclusively in the pine timber thereon, and that, after the institution of his said suit, to-wit: about Oc-*111fcober, 1898, Lee & Beal began to dispose of the timber, whereupon he obtained an injunction to restrain them from so doing. That, in March, 1899, Lee & Beal took a rule to have said injunction dissolved on bond, which application was resisted on the ground that such' dissolution would work an irreparable injury. The relator had alleged in his petition that his interest in the land was worth eighteen hundred dollars, but, before trial of said rule, amended his pleadings and alleged the value of said interest to be $8500. lie further alleges that judgment was rendered making said rule absolute, and authorizing defendant in injunction to dissolve the same upon giving bond in the sum of $1800. That said judgment was rendered about March 15, 1899, and the court adjourned March 17, 1899. That he applied for a devolutive and suspensive appeal therefrom returnable to the Supreme Court upon the second Monday in November, 1899, which was granted by the district judge upon his giving bond, for a devolu-tive appeal in the sum of $100, and for a suspensive appeal in a sum according to law; that he executed a bond in the sum of $150, for a suspensive appeal, which was largely in excess of the amount required, as the judgment was only for costs, and that said petition and order of appeal and bond were filed March 24, 1899, being within seven days of the date upon which the court adjourned.
He further represents, that notwithstanding the suspensive appeal thus taken and perfected, Lee & Beal continued to cut the timber on said land, and he, therefore, on May 1st, obtained an injunction to restrain them from so doing, pending said appeal, and also took a rule on them to show cause why they should not be punished for contempt for violating the injunction previously issued. That upon trial of said rule, the district judge held, that the appeal taken by relator was not suspensive; that a suspensive appeal would not lie from an order dissolving the injunction on bond; and that the bond given by defendants in injunction was sufficient to indemnify relator for any damages which might be sustained by him.
He further alleges that the validity of the suspensive appeal was not raised in the answer to the rule, and that in view of the order therefor, and of the filing and acceptance of the appeal bond, the district judge was divested of jurisdiction and control of the case, save for the purpose of testing the bond and surety; and that from any action rescinding the order granting the said suspensive appeal, he is entitled to a suspensive appeal, and upon refusal of the same, to *112mandamus and prohibition, and that, as matters stood, it was the duty of the district judge to enforce the injunction agreeably to the provisions of 0. P. 308 and Act N of 1896. He alleges that he applied for a suspensive appeal from the judgment dismissing the rule for. contempt, and refusing to enforce said injunction, and that the same was denied.
He further alleges that the second injunction sued out by him was dissolved on motion of the defendants upon the face of the papers with $50 damages, and that a suspensive appeal from said judgment was denied him, and that Lee & Beal are still cutting timber on the land in question; to his (relator’s) irreparable'injury.
He prays that a mandamus issue to compel the district judge to enforce the injunction issued by him against said Lee & Beal, and commanding him to grant a suspensive appeal from the judgment dismissing the rule to punish Lee & Beal for violating the same and refusing 'to enforce the same; and, also, commanding him to grant a suspensive appeal from the judgment dissolving the second injunction sued out by relator.
He further prays that the district judge be prohibited from rescinding or annulling the suspensive appeal taken by relator from his order dissolving the original injunction on bond.
And he further prays that Lee & Beal be commanded to respect said injunction, or to show cause to the contrary, etc.
Upon this petition, an order was made, directing the judge a quo to show cause why the writs should not issue as prayed for, and also, directing that notice be given to the parties in interest. This order appears to have had the effect of maintaining the status as it existed after the issuance of the first injunction, and prior to its dissolution on bond.
This, court, in passing upon this application, made peremptory the mandamus commanding the district judge to enforce the first injunction sued out by relator, pending the suspensive appeal taken by him, and commanding him to grant suspensive appeals from his judgments disoslving relator’s rule for contempt, and dissolving his second injunction with damages. And also made peremptory the writ ■prohibiting said judge from giving effect, pending the appeal, to his order dissolving relator’s injunction on bond, and commanding S. R. Lee and W. C. Beal to observe said injunction, pending said appeal.
In the course of the opinion, leading to this conclusion, it is said *113by the court, that the ruling of the trial judge in dissolving relator’s original injunction on bond was erroneous, for the reasons:
1. That an owner in indivisión may be restrained by his co-owner from cutting timber on the common property, and that an injunction in such case should not be dissolved on bond, for the reason, that the act enjoined is in the nature of a trespass.
2. That, where one claims ownership, and brings a 'bona fide suit to vindicate his title, the defendant should observe the status quo, and an injunction to maintain the same should not be dissolved on bond.
This seems, in effect, to decide the main, if no! the only, question which will be presented upon the appeal which is made returnable to this court upon the second Monday in November. We now think it was unnecessary, for the purpose of the present case, to so. decide at the present time.
The judge of the first instance is vested, primarily, with jurisdiction to determine whether the dissolution on bond of an injunction issued by him, will work an irreparable injury to the plaintiff by whom it is sued out, and if, in his opinion, such would be the effect, he ought not to dissolve it on bond.
Upon the other hand, if he thinks that the dissolution of the injunction will work no other injury, than such as may fairly be compensated in dollars and cents, it is his province to so hold and to grant the order to dissolve.
lie granted the order to dissolve and plaintiff asked for a devolu-tive and suspensive appeal. The judge made an order allowing both appeals, and plaintiff gave bond in accordance with the order.
We are of the opinion that, considering the order of appeal and bond,.as given, the appeal should be regarded as suspensive, but think that the question as to whether it was properly or improperly granted, need not be determined at this time, but may be left open for consideration when the appeal itself comes up.
With these modifications of the former opinion herein, the application for rehearing is denied.